Citation Nr: 0926321	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-35 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
fracture of the left femur, status post open reduction and 
internal fixation, currently evaluated as 30 percent 
disabling. 

2.  Evaluation of shortening of the left leg associated with 
residuals of fracture of the left femur, status post open 
reduction and internal fixation, currently evaluated as 0 
percent disabling. 

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to 
November 1986.  She also served in the United States Army 
Reserves from February 1983 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Nashville, Tennessee, Regional Office (RO).  By a rating 
action in April 2004, the RO granted service connection for 
shortening of the left leg evaluated as 0 percent, effective 
February 4, 2003; however, the RO denied the claim for a 
rating in excess of 30 percent for residuals of fracture of 
the left femur, status post open reduction and internal 
fixation.  Subsequently, in an August 2004 rating decision, 
the RO denied the claim for a total disability rating for 
compensation based on individual unemployability (TDIU).  The 
Veteran perfected timely appeals to the above decisions.  In 
February 2005, jurisdiction over the Veteran's claims folder 
was transferred to the VA Regional Office in Houston, Texas.  

The Board notes that, in her substantive appeal (VA Form 9), 
received in November 2005, the Veteran requested a Central 
Office hearing before a member of the Board in Washington, 
D.C.  Subsequently, in August 2007, the Veteran requested a 
personal hearing by videoconference at the local RO in lieu 
of an "in person" hearing.  However, in correspondence of 
March 2009, she cancelled that request.  

In a statement dated in August 2007, the Veteran appears to 
be raising the issue of clear and unmistakable error in the 
April 2004 rating decision.  This matter is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.  

The issue of entitlement to a total rating for compensation 
on the basis of individual unemployability (TDIU) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The impairment from the Veteran's left hip disability 
most nearly approximated fracture of the surgical neck of the 
femur with false joint; weightbearing is preserved with the 
aid of a brace.  

2.  The bone of the Veteran's left lower extremity is 3.3 cm 
shorter than that of her right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for residuals of 
fracture of the left femur, status post open reduction and 
internal fixation, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Code 5255 (2008).  

2.  The criteria for a 10 percent rating for shortening of 
the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5275 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in September 2003, October 2003, December 2003, 
January 2004, and July 2004 from the RO to the Veteran which 
were issued prior to the RO decisions in April 2004 and 
August 2004, respectively.  Additional letters were issued in 
February 2007 and June 2008.  Those letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of her and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in her possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
Veteran was afforded a VA compensation examination in 
February 2008.  Moreover, the September 2005 SOC, the June 
2007 SSOC, and the July 2008 SSOC provided the Veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  It also appears that all 
obtainable evidence identified by the Veteran relative to her 
claims has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  Since the claims 
for an increased rating for the residuals of fracture of the 
left femur and a higher evaluation for shortening of the left 
lower extremity are being granted, such matters are moot.  

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that she was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in June 2008, the Veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  She was also provided a supplemental statement 
of the case (SSOC) in July 2008, which reviewed and 
considered all evidence of record.  Therefore, the Veteran 
has been provided with all necessary notice regarding her 
claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor her representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
Veteran was afforded examinations in September 2003 and 
February 2008.  The examinations were conducted by medical 
doctors.  The reports reflect that the examiners solicited 
symptoms from the Veteran, examined the Veteran, and provided 
diagnoses consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
residuals of fracture of the left femur, and entitlement to a 
higher evaluation for shortening of the left lower extremity, 
given that she has been provided all the criteria necessary 
for establishing higher ratings, and considering that the 
Veteran is represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  


II.  Factual background.

By a rating action in July 1987, the RO granted service 
connection for residuals, fracture, left femur, with 
instability of the left knee, evaluated as 30 percent 
disabling, effective November 7, 1986; subsequently, in 
September 1997, the RO recharacterized the disability as 
residuals of fracture, left femur, status post open reduction 
and internal fixation.  .

The Veteran's claim for an increased rating for residuals of 
fracture of the left femur was received in February 2003.  
Submitted in support of the Veteran's claim were treatment 
reports from the Summit Medical Center dated from July 2002 
through October 2002.  The Veteran was seen in July 2002 for 
complaints of left knee pain; it was noted that she had a 
prior history of having sustained a left femur fracture 
in1986 for which she was treated conservatively without 
substantial improvement in her symptoms.  She complained of 
weakness and instability in the left knee; she also reported 
episodes of giving way with twisting, as well as grinding in 
the knee, predominantly in the anterior aspect of the knee.  
She denied frank locking.  The assessment was internal 
derangement of the knee, dislocated patella, and 
chondromalacia of the patella.  In August 2002, the Veteran 
underwent arthroscopy, partial medial and lateral 
meniscectomy, chondroplasty of the patella and lateral 
release.  When seen in September 2002, it was noted that the 
Veteran was doing well; the wound were well-healed, with 
normal patellar tracking and good patellar mobility.  

The Veteran was afforded a VA examination in September 2003.  
At that time, she stated that she continued to have pain in 
the left hip area, and the worse was around 6 to 7 out of 10 
in severity.  The Veteran reported a lot of grinding sound 
when she sits or stands for more than one hour, and she has 
to do some stretching.  The Veteran indicated that pain is 
aggravated with going up and coming down stairs on both her 
left hip and left knee.  She stated that she is unable to 
kneel down comfortably and has to be in a specific posture to 
be able to pick up objects.  She denied any swelling.  The 
Veteran stated that her left knee continued to bother her so 
much that she felt it was always having lots of crepitus.  On 
weightbearing, the knee was very painful and stiff while 
going on ragged surface or stairs.  

On examination, the extremities had positive pulses.  No 
edema was noted.  She had equal strength bilaterally.  Deep 
tendon reflexes were +1 bilaterally.  Her knee had no 
swelling and no redness, but there was some crepitus on 
flexion and extension.  Range of motion in both knees was 0 
to 130 degrees.  In the left hip, extension was 0 degrees and 
flexion was 110 degrees.  Hip abduction was round 40 degrees, 
bilaterally; with the knee flexed, the flexion at the left 
hip was 110, but with the knee straight, the flexion was 
around 60 degrees.  Adduction was around 15 degrees on the 
left.  External and internal rotation was 20 degrees on the 
left with some discomfort on the joint area.  Her left leg 
was reported to be 2 cm shorter than the right when measured.  
X-ray study revealed an old healed fracture of mid-femoral 
shaft with intramedullary rod fixation; no acute bony 
abnormality on the knee.  The distal portion of the 
intramedullary rod was noted on the distal femur; otherwise, 
no abnormalities.  The pertinent diagnoses were status post 
left hip fracture with repair, internal fixation by putting 
an intramedullary rod, this accounts to some decrease in 
range of motion and discomfort with crepitus over there.  
Left knee arthritis, not seen on x-ray; however, the examiner 
stated that she presumed the Veteran's discomfort is because 
the rod is in the distal femur and that possibly might be 
affecting her weightbearing though the knee and giving her 
discomfort more on that side than the right side.  

Of record is a treatment report from Dr. Michael Ladoucer, 
dated June 30, 2004, indicating that the Veteran was seen 
with a new complaint of left hip pain and left knee pain.  
She reported doing well following her arthroscopy in 2002 
until the past two to three months.  The Veteran indicated 
that she had been doing some stretching but had to stop 
because she had a sensation of her kneecap feeling loose 
again.  She had not been provided a brace in the past.  The 
Veteran indicated that she had been unable to lie on the left 
side; she was having progressively more night pain.  Range of 
motion of the hip was full with the exception of decreased 
external rotation.  She had markedly positive Obers.  The 
left knee showed full range of motion with no significant 
patella femoral crepitus.  She had mild medial joint line 
tenderness and moderate medial retinacular tenderness.  
Apprehension was equivocal.  She had no instability in the AP 
or medial lateral planes.  McMurray's maneuver was negative.  
Distal neurovascular examination was intact.  Impression was 
left hip pain with greater trochanteric bursitis, and left 
knee pain with patellae femoral pain syndrome and mal 
tracking.  

Also of record is the report of an examination conducted by 
Dr. Jesus Martinez Canseco, dated in March 2007.  The Veteran 
complained of instability, a feeling of looseness in the 
patella, numbness inferior to the patella, grinding, 
stiffness, locking, popping, weakness, swelling and pain; she 
also reported a feeling of a dull ache behind the knee cap, 
as well as difficulty bending and straightening her left 
knee.  The Veteran indicated that the pain in both knees is 
worse after sitting for long periods or when going down 
stairs.  She stated that her knees and hip fatigue easily 
upon walking and especially going up and down stairs.  There 
was clearly audible crepitation in both knees, which can be 
felt upon examination.  The Veteran also reported having 
pain, stiffness and grinding in her left hip in the greater 
trochanter region that can be felt.  It was noted that the 
Veteran wore a hinged knee brace on the left knee to assist 
in stabilizing the left knee; she also uses a lift inside her 
left shoe to accommodate for limb length discrepancy.  

Examination revealed diffuse tenderness over the 
posterolateral joint region, fibular head and joint line were 
noted bilaterally for the knees.  The Veteran indicated that 
compression of the patella caused pain along the medial and 
lateral retinacula and patellar ligament.  Compression of the 
patella during flexion and extension of the left knee 
elicited audible crepitation and discomfort bilaterally.  
Effusion was noted bilaterally in the knees.  The left leg 
displayed a loss of strength, weakness, and impairment of 
coordination.  She displayed +1 effusion in the left ankle 
joint, that was warm to the touch, limited range of motion, 
tender and a reddish discoloration or the skin.  The left 
knee displayed +3 effusion, warmth, limited range of motion, 
tenderness, subluxation was felt upon examination, audible 
clicking and popping were noted and redness of the skin.  
Moderate medial joint line tenderness and moderate medial 
retinacular tenderness were noted bilaterally.  Moderate 
signs of arthritis were noted in x-rays of the left knee and 
left hip.  There was evidence of decreased joint spaces and 
some chondral bone destruction.  Cartilage damage was 
present.  Tenderness directly over greater trochanter was 
noted.  Significant grinding and popping can be felt over the 
greater trochanter region upon range of motion examination.  

Range of motion in the left hip was from extension of 5 
degrees to flexion of 80 degrees.  Adduction was to 5 
degrees, abduction was to 15 degrees, external rotation was 
to 20 to 35 degrees, and internal rotation was -20 to 5 
degrees.  Range of motion in the left knee was -15 degrees of 
extension to 70 degrees of flexion.  Significant instability 
was noted in the left knee.  Lachman's and Drawers tests were 
positive.  Examiner of the left knee and hip noted redness, 
pain, tenderness, stiffness, swelling, clicking, grinding and 
warmth.  The examiner noted that the Veteran experienced pain 
with all of this movement.  Motor strength and sensation was 
normal. Reflexes were present and equal throughout.  X-ray 
revealed evidence of an old healed fracture of the pubic. The 
impression included fracture of the left pubic ramus with 
persistent pain.  The examiner noted that the left hip 
displayed favorable ankylosis; it also displayed iliotibial 
band syndrome and trochanteric bursitis.  Signs of 
degenerative arthritis were present in the left hip and both 
knees.  The knees demonstrated bilateral chondromalacia 
patellae and bilateral ankylosis of the knees was evident.  
The knees demonstrated severe bilateral recurrent subluxation 
with lateral instability requiring braces for function.  Both 
lower extremities were measured from anterior superior spine 
of the Ilium to the internal malleolus of the tibia, and the 
left was found to be 3.3 cm shorter than the right.  This was 
radiographically verified and attributed to malunion of a 
femoral fracture.  The examiner noted that the Veteran is a 
school teacher by trade; however, she is unable to teach in a 
classroom or attend meetings that require climbing more than 
one flight of stairs.  She is unable to effectively work for 
periods longer than 2 1/2 to 3 hours.  

The Veteran was afforded a VA examination in February 2008.  
The Veteran complained of instability, a feeling of looseness 
in the patella, numbness inferior to the patella, grinding, 
stiffness, locking of the patella, popping, weakness, 
swelling and pain, a dull ache behind the knee cap, as well 
as difficulty behind and straightening of the left knee.  The 
pain in the knees is worse after sitting for long periods or 
when going down stairs.  She stated that the knees and hip 
fatigue easily upon walking and especially going up or down 
stairs.  There was clearly audible crepitation in both knees.  
Crepitation can be felt upon examination.  The Veteran 
indicated that she also experienced pain, stiffness and 
grinding in her left hip in the greater trochanter region 
that can be felt, the pain, increased with medium palpation 
and deep palpation.  The Veteran referred to an increase in 
pain and stiffness during periods of cold or wet weather; 
during periods of flare-ups, movement is difficult and 
painful.  She noted that the severity of the pain is 
significant enough to cause her to stop activities.  It was 
observed that the Veteran wore a hinged knee brace on both 
knees as prescribed to assist in stabilizing the joint; she 
also utilized a lift inside her left shoe with moderately 
favorable results.  It was also noted that the Veteran uses 
cold compresses as needed for knee swelling, and NSAID's are 
taken daily for management of pain and swelling.  Response to 
corticosteroid injections of the hip and knees has been 
excellent.  

Range of motion in the left hip was from extension of 5 
degrees to flexion of 82 degrees.  Adduction was to 5 
degrees, abduction was to 16 degrees, external rotation was 
to 20 to 35 degrees, and internal rotation was -20 to 5 
degrees.  Range of motion in the left knee was -15 degrees of 
extension to 75 degrees of flexion.  Significant instability 
was noted in the left knee.  Lachman's and Drawers tests were 
positive.  The left medial and lateral meniscus was markedly 
positive for McMurray test.  The left knee was positive for 
patellofemoral grind test.  The examiner noted redness, pain, 
tenderness, stiffness, swelling, clicking, grinding and 
warmth in the left knee.  The left hip was markedly positive 
for Ober's test.  The examiner noted redness, pain, 
tenderness, stiffness, swelling, clicking, grinding and 
warmth in the left hip.  The examiner noted that apprehension 
was equivocal.  Upon reaching a point of pain, clinic 
symptoms of popping, grinding, grimacing, wincing, spasms, 
and tightness were noted.  She verbally requested to "please 
stop here; it hurts now."  Diffuse tenderness over the 
posterolateral joint region, fibular head, and joint line 
were noted in both knees.  Effusion was noted in both knees.  
The Veteran's left leg displayed a loss of strength, 
weakness, and impairment of coordination; this resulted in 
over al lowered threshold of fatigue, fatigue-pain, and 
uncertainty of movement in daily activities.  The left knee 
displayed +3 effusion, warmth, limited range of motion and 
tenderness; subluxation was felt upon examination, as well as 
audible clicking, popping, and redness of the skin.  Several 
signs of arthritis were noted in x-rays of the left knee and 
left hip.  X-rays showed ankylosis of the left hip to be 
stable and favorable.  Significantly reduced range of motion 
was noted in the left hip.  X-ray of the left knee also 
showed ankylosis.  Both lower extremities were measured from 
anterior superior spine of the ilium to the internal 
malleolus of the tibia; the left leg was found to be 3.3 cm 
shorter than right, this was radiographically verified and 
attributed to malunion of a femoral fracture.  

The pertinent diagnoses were favorable ankylosis of the left 
hip; the left hip also displayed iliotibial band syndrome and 
trochanteric bursitis.  Signs of degenerative arthritis were 
present in the left hip and both knees.  Shortening of the 
left femur was due to trauma.  Shortening of the left femur 
caused excessive stress and wear on the left knee and left 
ankle joints.  The knees demonstrated bilateral 
chondromalacia patellae, and bilateral ankylosis of the knees 
was evident.  The knees demonstrated severe bilateral, 
recurrent subluxation with lateral instability, requiring 
braces for function.  These conditions were chronic and 
degenerative; and the symptoms were exacerbated with increase 
in physical activity.  It was recommended that the Veteran 
wear hinged knee braces on the left knee for severe, 
recurrent subluxation and instability, limit stressful 
activities, limit stairs and carrying weights in excess of 10 
pounds.  The examiner stated that the Veteran is not able to 
stand for the entire length of class, experiences pain and 
fatigue upon repeated walking around the classroom to check 
student's work, squatting is not possible without severe 
pain, and she is not able to get up without difficulty from a 
low position.  The examiner also stated that the Veteran is 
not able to effectively work for periods longer than 2 1/2 to 3 
hours; he stated that school conditions are not the best for 
her activities, almost all things she need to do or feel 
better its uncomfortable at school, it means like rest and 
elevation of both legs.  

In a statement dated in January 2009, Dr Joel Coronel Reyes 
noted that the Veteran had bilateral chondromalacia patella 
and degenerative arthritis in both knees and the left hip.  
He also reported limb length discrepancy of 3.3 cm of left 
femur due to malunion of femur from traumatic fracture.  
Similar findings were reported in May 2009.  



III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the Veteran's disabilities have not 
changed and uniform evaluations are warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008)and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.  

A.  I/R-Residuals of left femur fracture.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  

The Board also notes that such a disorder may potentially be 
rated on the basis of any limitation of motion which results 
from the disorder.  An illustration contained in 38 C.F.R. 
§ 4.71, Plate II, shows that normal flexion of the hip is 
from 0 to 125 degrees, and normal abduction of the hip is 
from 0 to 45 degrees.  Under Diagnostic Code 5251, a 10 
percent rating is warranted if extension of the thigh is 
limited to 5 degrees.  Under Diagnostic Code 5252, a 10 
percent rating is warranted if flexion of the thigh is 
limited to 45 degrees.  A 20 percent rating is warranted if 
flexion of the thigh is limited to 30 degrees.  A 30 percent 
rating is warranted if flexion is limited to 20 degrees.  A 
40 percent rating is warranted if flexion is limited to 10 
degrees.  38 C.F.R. § 4.71a.  Limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  

On review of the evidence of record, the Board finds that the 
criteria to support a 60 percent disability evaluation for 
the Veteran's left femur fracture have been met.  As noted 
above, Diagnostic Code 5255 provides for a 60 percent 
disability rating with evidence of nonunion of the femur 
without loose motion, weightbearing preserved with aid of a 
brace.  As summarized above, there is medical evidence of the 
history of fracture of the left femur with nonunion and use 
of a brace.  Significantly, on the occasion of the VA 
examination in February 2008, the examiner noted that the 
knees demonstrated severe bilateral, recurrent subluxation 
with lateral instability, requiring braces for function.  
These conditions were chronic and degenerative; and the 
symptoms were exacerbated with increase in physical activity.  
It was recommended that the Veteran wear hinged knee braces 
on the left knee for severe recurrent subluxation and 
instability.  At the March 2007 examination as well as the 
February 2008 VA examination, the examiner noted the 
Veteran's reports of pain, tenderness, swelling, clicking, 
loss of strength of the left lower extremity and use of a 
knee brace.  In light of the above clinical findings, the 
Board has determined that the disability warrants a 60 
percent rating.  

The Board notes that Diagnostic Code 5255 provides for an 80 
percent disability with a showing of fracture of shaft or 
anatomical neck with nonunion with loose motion.  However, 
the Veteran does not meet these criteria, because the medical 
evidence does not show loose motion.  Although the Veteran 
had significant functional impairment, she retained some 
useful motion of the hip so a higher rating is not warranted 
on the basis of ankylosis under Diagnostic Code 5250.  In 
fact, the Board has found no schedular basis for assigning a 
rating in excess of 60 percent.  

Accordingly, the Veteran's left lower extremity fracture 
residuals will be rated 60 percent disabling under Diagnostic 
Code 5255.  To that extent, the appeal is allowed.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating, to include the increased rating 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.  

B.  Shortening of the left lower extremity.

The RO has evaluated the Veteran's left lower extremity 
disability as 0 percent disabling pursuant to DC 5275.  DC 
5275 provides that a 10 percent evaluation is assignable for 
shortening of the bones of the lower extremity by 11/4 to 2 
inches (3.2 cms. to 5.1 cms.).  A 20 percent evaluation is 
assignable for shortening of the bones of the lower extremity 
by 2 to 21/2 inches (5.1 cms. to 6.4 cms.).  A 30 percent 
evaluation requires 2 1/2 to 3 inches (6.4 to 7.6 
centimeters) of shortening.  A 40 percent evaluation requires 
3 to 3 1/2 inches (7.6 to 8.9 centimeters) of shortening.  A 
50 percent evaluation requires 3 1/2 to 4 inches (8.9 to 10.2 
centimeters) of shortening.  Shortening which meets the 
criteria for a 50 percent evaluation also warrants special 
monthly compensation.  Shortening is determined by measuring 
both lower extremities from the anterior superior spine of 
the ilium to the internal malleolus of the tibia.  
Evaluations for shortening of the lower extremity are not to 
be combined with those for fracture or faulty union in the 
same extremity. 38 C.F.R. § 4.71a, DC 5275 (2008).  

On examination in March 2007, both lower extremities were 
measured from anterior superior spine of the ilium to the 
internal malleolus of the tibia, and the left was found to be 
3.3 cm shorter than the right.  This was radiographically 
verified and attributed to malunion of a femoral fracture.  
Similarly, the February 2008 VA examination reported the left 
leg was found to be 3.3 cm shorter than right; this was 
radiographically verified and attributed to malunion of a 
femoral fracture.  

Based on the above clinical findings, the Veteran's left 
lower extremity disability picture more nearly approximate 
the criteria for a 10 percent evaluation under DC 5275.  


ORDER

A 60 percent evaluation for residuals, fracture of the left 
femur, status post open reduction and internal fixation, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

A 10 percent evaluation for shortening of the left lower 
extremity is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

In light of the grant of increased rating to 60 percent for 
residuals, fracture of the left femur and a 10 percent for 
shortening of the left lower extremity, the Veteran's 
combined evaluation is now 64 percent.  Furthermore, both 
disabilities result from common etiology.  Therefore, the 
Veteran meets the minimum requirements for eligibility for an 
award of TDIU.  38 C.F.R. § 4.16 (2008).  However, the 
evidence as currently constituted in the record does not 
indicate whether the Veteran is, in fact, unable to secure or 
maintain substantially gainful employment.  Under the 
circumstances, the Board finds that a current examination is 
necessary to determine with the Veteran's service-connected 
disabilities, alone, preclude employment.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA 
may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the Veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, supra, the Court specifically stated that VA has a 
duty to obtain an examination and an opinion on what effect 
the service-connected disability had on his ability to work.  
Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538.  Given the absence of relevant clinical information, the 
Board finds that the current medical evidence of record is 
inadequate and that further development is necessary.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

The RO should schedule the Veteran for an 
appropriate VA examination to determine 
the effect of her service-connected 
compensable disabilities on her 
employability.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of her 
recognized disabilities, including the 
residuals of the left femur fracture and 
shortening of the left lower extremity.  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The purposes of this 
REMAND are to further develop the record and to the accord 
the Veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


